Lucas County, No. L-89-303. This cause is pending before the court on the filing of a motion and cross-motion for an order directing the Court of Appeals for Lucas County to certify its record and as a claimed appeal as of right from said court. It appears from the records of this court that appellee/cross-appellant James McWhite, Sr. has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-motion be, and hereby is, dismissed sua sponte, effective November 18, 1991.
Said cause shall remain pending in all other respects.